DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  	The following title is suggested: STACKED TYPE SEMICONDUCTOR MEMORY DEVICE WITH VARYING WIDTHS IN THE INSULATING MEMBER AND PILLARS.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
 	Claims 21-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,991,720.  	Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-4 of patent no. 10,991,720 is broader and anticipates claims 21-23 and 25 of the current application. The italicized limitation is simple restated/described in a different way. 	Claims 24 and 26-39 further contain limitations not recited in claims 1-4 of patent no. 10,991,720 but are obvious to one of ordinary skill in the art and well-known in the art for stacked memory devices. 
      Current Application (17/204,293)
              Patent No. 10,991,720
21. A semiconductor memory device comprising: 
a substrate; a stacked body provided above the substrate and in which a plurality of insulating films and a plurality of first electrode films are alternately stacked in a first direction; 
an insulating member which extends through the stacked body in the first direction and a second direction crossing the first direction and separates the stacked body in a third direction crossing the first and second directions; and 
a first pillar including a semiconductor which extends through the stacked body in the first direction, wherein 
the insulating member includes a first part and a second part provided on the first part, 
the first part includes a first region having a maximum width in the third direction that is not located at both ends of the first part in the first direction, the second part includes a second region having a maximum width in the third direction that is not located at both ends of the second part in the first direction.
1. A semiconductor memory device comprising: 
a substrate; a stacked body provided above the substrate and in which an insulating film and an electrode film are alternately stacked in a first direction; 
an insulating member which extends through the stacked body in the first direction and a second direction crossing the first direction and separates the stacked body in a third direction crossing the first and second directions; and 
a pillar including a semiconductor which extends through the stacked body in the first direction, 

the insulating member including a first part and a second part provided on the first part, 
each of the first part and the second part including a maximum portion where a first distance from a side surface of the insulating member to a central plane of the insulating member becomes maximum, and the maximum portion of the first part and the maximum portion of the second part being placed away from ends of the insulating member in the first direction.
22. The device according to claim 21, wherein the first pillar includes a maximum portion where a distance from a side surface of the first pillar to a center line of the first pillar becomes maximum, and in the first direction, a position of the maximum portion of the first pillar is higher than a positon of the first region of the first part.
2. The device according to claim 1, wherein, the pillar includes a maximum portion where a second distance from a side surface of the pillar to a center line of the pillar becomes maximum, and in the first direction, a position of the maximum portion of the pillar is higher than a position of the maximum portion of the first part.
23. The device according to claim 21, wherein the insulating member has a minimum width in the third direction at a boundary between the first part and the second part.
3. The device according to claim 2, wherein, the insulating member, except for end parts of the insulating member, includes one or more minimum points of the insulating member where the first distance becomes minimum.
25. The device according to claim 21, wherein the insulating member further includes a third part provided on the second part, and the third part includes a third region having a maximum width in the third direction that is not located at both ends of the third part in the first direction.
4. The device according to claim 1, wherein the insulating member further includes a third part provided on the second part, and the third part has a maximum portion where the first distance becomes maximum.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892